Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                           No. 01-15-01036-CV

                        Saefaldin Rahmati and Abdul Saeed Assadi Rahmati

                                                   v.

                                             AJBJK, L.L.P.

        NO. 11-DCV-194122 IN THE 240TH DISTRICT COURT OF FORT BEND COUNTY



    TYPE OF FEE               CHARGES            PAID/DUE               STATUS                PAID BY
     MT FEE                     $10.00          05/09/2016               E-PAID                 APE
     MT FEE                     $10.00          03/22/2016               E-PAID                 ANT
     MT FEE                     $10.00          02/24/2016               E-PAID                 ANT
   RPT RECORD                  $3,500.00        01/26/2016                PAID                  ANT
   CLK RECORD                   $529.00         01/19/2016                PAID                  ANT
      FILING                    $175.00         12/15/2015                PAID                  ANT
STATEWIDE EFILING               $30.00          12/15/2015                PAID                  ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                    $4,264.00.

                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.
IN TESTIMONY WHEREOF, witness my
hand and the seal of the Court of Appeals for the
First District of Texas, this 25th day of May, 2018.